internal_revenue_service number release date date cc el gl br3 gl-605895-98 uil memorandum for district_counsel kentucky-tennessee from chief branch general litigation subject chapter trustee refund orders where taxpayer makes election under sec_6402 this constitutes our formal response to your request for an opinion on several issues pertaining to the interrelationship of sec_6402 and the bankruptcy code this document is not to be cited as precedent issues to what extent is an election to credit the amount of a tax overpayment for a taxable_year preceding the date of a bankruptcy petition to a liability for the subsequent year pursuant to sec_6402 valid in the context of a chapter bankruptcy can a chapter trustee’s refund order override a taxpayer’s sec_6402 election if so how is this consistent either with the service’s position on the irrevocable nature of a sec_6402 election or with sec_6513 which essentially precludes a refund claim for an amount which the taxpayer has already elected to receive as a credit pursuant to sec_6402 does it make a difference whether a the chapter plan specifically provides that all refunds are property of the bankruptcy_estate b the trustee’s order was issued before or after the date the sec_6402 election was made conclusion if the election is made prepetition the overpayment amount is not part of the bankruptcy_estate and accordingly is not subject_to the trustee’s refund order if the election is made post-petition for a prepetition tax_year and if it is made before the trustee issues a refund order the election is effective even though the overpayment amount is property of the bankruptcy_estate once the plan is confirmed whether the amount is subject_to the refund order is determined by the terms of the plan although in a chapter case property normally revests in the debtor upon confirmation of the plan unless the terms of the plan otherwise indicate in a situation where a refund order exists we would expect the refund order to require that refunds be used to fund the plan gl-605895-98 facts the facts are as follows a taxpayer files a chapter bankruptcy during the bankruptcy the chapter trustee issues an order that all refunds owed to the taxpayer are to be paid to the trustee at some point in time the taxpayer makes an election pursuant to sec_6402 to apply an overpayment on his previous year’s taxes to his estimated_tax liability for the following year normally the service’s policy as discussed below is that this election is irrevocable by either the service or the taxpayer himself the questions you present all involve the validity of this election in light of its juxtaposition with the occurrence and the timing of various events in bankruptcy law and analysis the answers to your questions turn in part on the relative timing of the taxpayer’s election and the filing of his bankruptcy petition some of the potential scenarios which could occur depending on when the relevant events occur are discussed separately following a brief background discussion below a background sec_6402 is entitled credits against estimated_tax and affords the secretary_of_the_treasury authority to prescribe regulations for crediting against the estimated income_tax for any taxable_year of the amount determined by the taxpayer or the secretary to be an overpayment of the income_tax for a preceding_taxable_year sec_301_6402-3 of the regulations in turn states in pertinent part that a return or amended_return shall constitute a claim_for_refund_or_credit if it contains a statement setting forth the amount determined as an overpayment and advising whether such amount shall be refunded to the taxpayer or shall be applied as a credit against the taxpayer’s estimated income_tax for the taxable_year immediately succeeding the taxable_year for which such return or amended_return is filed if the taxpayer indicates on its return or amended_return that all or part of the overpayment shown by its return or amended_return is to be applied to its estimated income_tax for its succeeding taxable_year such indication shall constitute an election to so apply such overpayment and such amount shall be applied as a payment on account of the estimated income_tax for such year or the installments thereof sec_301_6402-3 emphasis supplied we have been told that in your district plans normally specify that if a tax_refund is less than dollar_figure it need not be given to the trustee therefore for purposes of this opinion we assume any refund at issue is in the amount of at least dollar_figure gl-605895-98 furthermore the internal_revenue_code provides that where an overpayment_of_tax is claimed as a credit against the next year’s estimated_tax liability pursuant to sec_6402 such amount shall be considered as a payment of the income_tax for the succeeding taxable_year and no claim for credit or refund of such overpayment shall be allowed for the taxable_year in which the overpayment arises sec_6513 based on these provisions of the code and regulations the service generally considers a sec_6402 election to be binding on both itself and the taxpayer and does not generally permit revocation of the election see generally revrul_77_339 1977_2_cb_475 service cannot offset overpayment which taxpayer previously elected would be applied to succeeding year’s estimated_tax liability against additional liability for year of overpayment 916_f2d_1520 11th cir taxpayer once having made election under sec_6402 may not opt to receive overpayment in form of refund thus at least outside of bankruptcy a taxpayer’s valid election pursuant to sec_6402 to credit one year’s overpayment against the next year’s estimated_tax liability is generally viewed as irrevocable - and the character of the overpayment once the election has been made is generally viewed as unchangeable b election occurring prepetition if a taxpayer makes a sec_6402 election and subsequently files a chapter bankruptcy petition does the trustee’s refund order affect the validity of the election it is our position that the trustee’s refund order is not effective to revoke the election in this context since the election is valid as long as it was made before the bankruptcy petition was filed the reason is that in this scenario the right to a refund no longer belongs to the debtor as of the time the bankruptcy petition is filed and it therefore never becomes property of the bankruptcy_estate subject_to the administration of the chapter trustee the relevant authorities appear to be unanimous in indicating that at least where bankruptcy is not a complicating factor once a taxpayer makes an election under sec_6402 his decision is irrevocable ie his overpayment for the initial tax_year irretrievably becomes an advance_payment for the next in other words before the election is made the taxpayer may recover his overpayment either in the form of a refund or the form of a credit the decision is his once he makes the election under sec_6402 however his decision is final this means in our view that where the election occurs prepetition the overpaid amount is at the time the bankruptcy petition gl-605895-98 is filed not property with respect to which the taxpayer has any rights accordingly the amount of the overpayment does not constitute a legal or equitable interest of the debtor in property as of the commencement of the case ie the amount is not property of the bankruptcy_estate see b c sec_541 see also in re block 141_br_609 n d tex moreover the interests of the bankruptcy_estate and by extension those accessible to the trustee generally cannot be greater than those of the taxpayer see eg in re halle 132_br_186 bankr d colo thus since the bankruptcy_estate has no interest in the amount the taxpayer has elected be credited to a future tax_liability any order issued by the trustee cannot reach that amount as a result neither the event of the bankruptcy filing nor the subsequent issuance of the trustee’s refund order would have any effect on the earlier election made under sec_6402 we recognize that our analysis in this regard conflicts with at least one judicial decision in re russell 927_f2d_413 8th cir in russell the eighth circuit held that a bankruptcy trustee’s powers essentially supersede a taxpayer’s ability to make pre- and post-petition elections to carry forward net operating losses nols which - like the type of election here under discussion - are specifically authorized by the internal_revenue_code we believe that russell is incorrect in several respects including its holding pertaining to the authority of a bankruptcy trustee to nullify a prepetition election generally viewed as irrevocable moreover we think that an election under sec_6402 which generally affords a taxpayer a dollar-for-dollar credit for an amount he would otherwise be entitled to receive in the form of a refund is materially different from an nol which may or may not afford a taxpayer a benefit depending on the liability against which it is set off for these reasons we do not think the analysis set forth in russell necessarily ends the inquiry with respect to the issue of the validity of sec_6402 elections in chapter bankruptcies of note is that we have been unable to locate any legal authority which indicates that the sec_6402 election once properly made somehow can be invalidated by events occurring in bankruptcy accordingly we do not believe russell requires that prepetition elections necessarily be viewed as voidable where a chapter trustee has issued a refund order similarly our position is that the overpaid credited amount is not properly the subject of a turnover action initiated by the trustee under b c sec_542 or an action based on prepetition fraudulent transfer under b c as was noted previously the taxpayer did not hold any interest in the amount once he made his election and the amount therefore was never estate property and accordingly is not subject_to turnover under b c sec_542 see in re block supra in re 124_br_606 bankr m d fla chapter trustee cannot recover amount which before bankruptcy was subject of sec_6402 election simply because it originated prepetition moreover although an argument could be made that the trustee’s issuance of a refund order could be viewed as an attempt on his part to revoke the prepetition election under b c section would seem to be inapplicable here as it requires as an gl-605895-98 element of a fraudulent transfer action that the transferor either have made the transfer with actual intent to defraud creditors or have received less than a reasonably equivalent value in exchange for the amount transferred b c a here no indication exists that the taxpayer made his sec_6402 election with the intent of adversely affecting any creditors and here the taxpayer is clearly receiving dollar-for- dollar value namely a dollar-for-dollar reduction of his future tax_liability as a result of his election to credit the overpayment accordingly the prerequisites for an action under b c would not appear to be satisfied see simmons supra c post-petition election if a taxpayer makes his sec_6402 election for a prepetition tax_year after filing his bankruptcy petition then as of the commencement of the bankruptcy he would have possessed a right to a tax_refund as the right to a refund constitutes a prepetition interest existing as of the petition date it would constitute property of the estate as of the time the bankruptcy petition was filed see eg 417_us_642 94_sct_2431 382_us_375 86_sct_511 the real question here is whether irrespective of the fact that the interest in the overpayment is estate property as of the petition date the interest is subject_to the trustee’s refund order notwithstanding the fact that the debtor’s right to a refund is property of the chapter estate it is our view that the debtor has the right to make a sec_6402 election before confirmation of the plan and before the trustee has issued a refund order b c b provides that the debtor shall remain in possession of all property of the estate except as otherwise provided in the confirmed plan or the order confirming the plan moreover b c a contains a mandatory requirement for chapter plans that all or such portion of the debtor’s future earnings or income shall be submitted to the trustee as is necessary for the execution of the plan these provisions indicate that the debtor may remain in possession or control of any property interest not needed to fund the chapter plan in addition b c provides that the debtor shall have the rights and powers of a trustee under subsections b d e f and l of sec_363 and these provisions allow the trustee subject_to certain conditions to use sell or lease property of the estate accordingly we believe the debtor may exercise his election under sec_6402 and a subsequent refund order by the trustee would not be effective to overturn this election if the election is for a post-petition tax_year the trustee’s refund order normally would precede the election accordingly the overpayment amount would be subject_to the order if the amount is estate property in a chapter bankruptcy property acquired post-petition can be included in estate property b c a gl-605895-98 however once the trustee issues his refund order it would appear that the trustee intends to use the refunds to execute the provisions of the plan hence any attempt by the debtor to exert control_over the overpayment by attempting to apply it directly to the following year’s tax_liability might be viewed as an action to use property of the estate contrary to the terms of the plan and as undermining the ability of the trustee to execute and consummate the plan accordingly we believe that an attempt by the debtor to make an election under sec_6402 after the trustee issues a refund order would be ineffective we assume that the plan confirmed by the court would incorporate the trustee’s refund order and that the refunds would be necessary under the terms of the plan to make the required distributions to creditors if for some reason a plan is confirmed indicating that refunds are not necessary to fund the plan a debtor may want to request that the trustee revoke his order so that the debtor may exercise his sec_6402 election thank you for soliciting our opinion on this matter if you have further questions please call cc office of assistant chief_counsel field service attn senior technician reviewer procedural branch
